DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8, and 10-13 and allowable. Claims 9, and 14-17 require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-VII, as set forth in the Office action mailed on 05/16/2022, is hereby withdrawn and claims 9, and 14-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/725,256, filed on 10/04/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 01/22/2020 are acceptable.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an adapter, comprising: a shielding plate disposed between the primary components and the secondary components; a bobbin disposed on one side of the shielding plate, a protruding plate extending from one of the side walls and being disposed across the shielding plate, a connection pin being arranged on the other side wall, the connection pin being inserted into the circuit board; at least one movable pin including a first latch portion and a second latch portion, the movable pin being movably disposed in the through hole, the second latch portion is disposed above the first latch portion, the first latch portion is a first pattern formed on the movable pin, and the second latch portion is a second pattern formed on the movable pin, the largest width of the first pattern is larger than a diameter of the through hole, and the largest width of the second pattern is larger than the diameter of the through hole; at least one first winding electrically connected to the connection pin; and at least one second winding w electrically connected to the movable pin, wherein the movable pin is selectively positioned at one of an upper position and a lower position, the movable pin is positioned at the upper position by tightly fitting the first pattern in the through hole for allowing the iron core set to be assembled with the bobbin or for allowing the first winding and the second winding to be wound onto the winding portion, and the movable pin is positioned at the lower position by tightly fitting the second pattern in the through hole when the transformer is installed onto the circuit board.
Claim 10 recites, inter alia, a transformer, suitable for an adapter, the transformer comprising: protruding plate extending from one of the side walls, at least one through hole being defined on the protruding plate, a connection pin being arranged on the other side wall; at least one movable pin including a first latch portion and a second latch portion, the movable pin being movably disposed in the through hole, the second latch portion is disposed above the first latch portion, the first latch portion is a first pattern formed on the movable pin, and the second latch portion is a second pattern formed on the movable pin, the largest width of the first pattern is larger than a diameter of the through hole, and the largest width of the second pattern is larger than the diameter of the through hole; at least one first winding connected to the connection pin; and at least one second winding electrically connected to the movable pin, wherein the movable pin is selectively positioned at one of an upper position and a lower position, the movable pin is positioned at the upper position by tightly fitting the first pattern in the through hole for allowing the iron core set to be assembled with the bobbin or for allowing the first winding and the second winding to be wound onto the winding portion, and the movable pin is positioned at the lower position by tightly fitting the second pattern in the through hole when the transformer is installed onto the adapter.
Claim 17 recites, inter alia, a transformer comprising: a bobbin including a first protruding plate extending from the first side wall, a second protruding plate extending from the second side wall; a first movable pin including a first latch portion and a second latch portion, the first movable pin being movably disposed in the first through hole, the second latch portion is disposed above the first latch portion, the first latch portion is a first pattern formed on the first movable pin, and the second latch portion is a second pattern formed on the first movable pin, the largest width of the first pattern is larger than a diameter of the first through hole, and the largest width of the second pattern is larger than the diameter of the first through hole; a second movable pin including a third latch portion and a fourth latch portion, the second movable pin being movably disposed in the second through hole, the fourth latch portion is disposed above the third latch portion, the second movable pin is disposed on another side of the iron core set, the third latch portion is a third pattern formed on the second movable pin, and the fourth latch portion is a fourth pattern formed on the second movable pin, the largest width of the third pattern is larger than a diameter of the second through hole, and the largest width of the fourth pattern is larger than the diameter of the second through hole; a first winding electrically connected to the first movable pin; and a second winding electrically connected to the second movable pin, wherein the first movable pin is selectively positioned at one of an upper position and a lower position, the first movable pin is positioned at the upper position by tightly fitting the first pattern in the first through hole for allowing the iron core set to be assembled with the bobbin or for allowing the first winding and the second winding to be wound onto the winding portion, and the first movable pin is positioned at the lower position by tightly fitting the second pattern in the first through hole when the transformer is installed onto the adapter, and the second movable pin is selectively positioned at one of an upper position and a lower position, the second movable pin is positioned at the upper position by tightly fitting the third pattern in the second through hole for allowing the iron core set to be assembled with the bobbin or for allowing the first winding and the second winding to be wound onto the winding portion, and the second movable pin is positioned at the lower position by tightly fitting the fourth pattern in the second through hole when the transformer is installed onto the adapter.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837